



EXHIBIT 10.31.1 - Form of Amended and Restated Employment Agreement - Executive
Chairman


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made by and
between LEE ENTERPRISES, INCORPORATED, a Delaware corporation (the “Company”)
and __________________ (the “Executive”), effective as of ______________, 20__.
RECITAL:
The Board of Directors of the Company (the “Board”), has determined that it is
in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Certain Definitions. (a) The “Effective Date” shall mean the first date during
the Change of Control Period (as defined in Section 1(b)) on which a Change of
Control (as defined in Section 2) occurs. Anything in this Agreement to the
contrary notwithstanding, if the Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment was
(i) at the request of a third party who has taken steps reasonably calculated to
effect such Change of Control or (ii) otherwise arose in connection with or
anticipation of a Change of Control (such a termination of employment, an
“Anticipatory Termination”) and if such Change of Control is consummated, then
for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.
(b)    The “Change of Control Period” shall mean the period commencing on the
date hereof and ending on the second anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to as the “Renewal Date”), the Change of Control
Period shall be automatically extended so as to terminate two (2) years from
such Renewal Date, unless at least sixty (60) days prior to the Renewal Date the
Company shall give notice to the Executive that the Change of Control Period
shall not be so extended.
(c)     “Common Stock” shall mean the common stock, par value $0.01 per share,
of the Company.





--------------------------------------------------------------------------------





2.    Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) (“Beneficial Ownership”) of
15% or more of the Common Stock; provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, (iv) any acquisition by a Person of Beneficial Ownership of less
than 25% of the Common Stock if such Person reports, or is required to report
such Beneficial Ownership on Schedule 13G under the Exchange Act or Schedule 13D
of the Exchange Act (or any comparable or successor report), which Schedule 13D
does not state any present intention to (or reserve the right to) hold such
Common Stock with the purpose or effect of changing or influencing the control
of the Company, nor in connection with or as a participant in any transaction
having such purpose or effect, or (v) any acquisition pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section 2; or
(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity by
the Company or any of its subsidiaries (each, a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities that were the beneficial owners, respectively,
of the Common Stock immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of the Common Stock or, with respect
to an entity other than the Company, the then outstanding shares of common stock
(or, for a non-corporate entity, equivalent securities) and the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Common Stock, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related


-2-

--------------------------------------------------------------------------------





trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of the
Common Stock or, with respect to an entity other than the Company, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination (or, for a non-corporate entity, equivalent securities) or
the combined voting power of the then outstanding voting securities of such
entity, except to the extent that such ownership existed prior to the Business
Combination and (iii) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or
(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
3.    Employment Period. The Company hereby agrees to continue the Executive in
its employ, and the Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the second (2nd) anniversary of
such date (the “Employment Period”).
4.    Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, (A) the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date, (B) the Executive’s services shall be performed at
the location where the Executive was employed immediately preceding the
Effective Date or any office or location less than 35 miles from such location
and (C) the Executive shall not be required to travel on Company business to a
substantially greater extent than required immediately prior to the Effective
Date.
(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.




-3-

--------------------------------------------------------------------------------





(b)    Compensation. (i) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”), which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs. The Annual Base Salary shall be paid at such
intervals as the Company pays executive salaries generally. During the
Employment Period, the Annual Base Salary shall be reviewed no more than 12
months after the last salary increase awarded to the Executive prior to the
Effective Date and thereafter at least annually. Any increase in Annual Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. Annual Base Salary shall not be reduced after any such
increase and the term Annual Base Salary as utilized in this Agreement shall
refer to Annual Base Salary as so increased. As used in this Agreement, the term
“affiliated companies” shall include any company controlled by, controlling or
under common control with the Company.
(ii)    Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s highest
bonus under the Company’s annual incentive plan, or any comparable bonus under
any predecessor or successor plan, for the last three full fiscal years prior to
the Effective Date (or for such lesser number of full fiscal years prior to the
Effective Date for which the Executive was eligible to earn such a bonus, and
annualized in the case of any pro rata bonus earned for a partial fiscal year)
(the “Recent Annual Bonus”). (If the Executive has not been eligible to earn
such a bonus for any period prior to the Effective Date, the “Recent Annual
Bonus” shall mean the Executive’s target annual bonus for the year in which the
Effective Date occurs.) Unless the Executive shall elect to defer the receipt of
such Annual Bonus pursuant to an arrangement that meets the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations promulgated thereunder (“Section 409A”), each such Annual Bonus
shall be paid in a single sum on or before the 15th day of the third month
following the end of the fiscal year in which the services are rendered that
give rise to the Annual Bonus. To elect to defer receipt of an Annual Bonus in
accordance with the preceding sentence, the Executive is required to make her
election to defer an Annual Bonus by no later than the last day of the Company’s
fiscal year prior to the fiscal year in which the services are rendered which
give rise to the Annual Bonus.
(iii)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided


-4-

--------------------------------------------------------------------------------





generally at any time after the Effective Date to other peer executives of the
Company and its affiliated companies.
(iv)    Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.
(v)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.
(vi)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.
(vii)    Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.
(viii)    Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.


-5-

--------------------------------------------------------------------------------





5.    Termination of Employment. (a) Death or Disability. The Executive’s
employment shall terminate automatically upon the Executive’s death during the
Employment Period. If the Company determines in good faith that the Disability
of the Executive has occurred during the Employment Period (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 12(b) of this Agreement of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive (the “Disability Effective Date”), provided that, within
the 30 days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.
(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:
(i)    the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness or following the Executive’s delivery of a Notice of Termination for
Good Reason), after a written demand for substantial performance is delivered to
the Executive by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
of the Company believes that the Executive has not substantially performed the
Executive’s duties, or
(ii)    the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, or if the Company is not the ultimate parent corporation
of the affiliated companies and is not publicly-traded, the board of directors
of the ultimate parent of the Company (the “Applicable Board”) or upon the
instructions of the Chief Executive Officer of the Company or a senior officer
of the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Applicable Board (excluding the Executive, if the Executive is a member
of the Applicable Board) at a meeting of the Applicable Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel for the Executive, to
be heard before the Applicable Board), finding that, in the good faith opinion
of the


-6-

--------------------------------------------------------------------------------





Applicable Board, the Executive is guilty of the conduct described in
subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.
(c)    Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason or by the Executive
voluntarily without Good Reason, in accordance with the notice requirements of
Section 5(d). For purposes of this Agreement, “Good Reason” means actions taken
by the Company resulting in a material negative change in the employment
relationship. For these purposes, a “material negative change in the employment
relationship” shall include, without limitation:
(i)    the assignment to the Executive of duties materially inconsistent with
the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or a material diminution in such position, authority,
duties or responsibilities or a material diminution in the budget over which the
Executive retains authority;
(ii)    a material diminution in the authorities, duties or responsibilities of
the person to whom the Executive is required to report, including a requirement
that the Executive report to an officer or employee instead of reporting
directly to the Applicable Board;
(iii)    a reduction of five (5) percent or greater of (A) any element of the
compensation and benefits required to be provided to the Executive in accordance
with any of the provisions of Section 4(b); (B) the Executive’s aggregate annual
cash compensation, which for this purpose shall include, without limitation,
Base Salary and Annual Bonus; or (C) the benefits, in the aggregate, required to
be provided to the Executive in accordance with the provisions of this
Agreement;
(iv)    the Company’s requiring the Executive (A) to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof resulting in a
material increase in the Executive’s commute to and from the Executive’s primary
residence (for this purpose an increase in the Executive’s commute by 30 miles
or more shall be deemed material) or (B) to be based at a location other than
the principal executive offices of the Company if the Executive was employed at
such location immediately preceding the Effective Date;
(v)    any other action or inaction that constitutes a material breach by the
Company of this Agreement; or
(vi)    any failure by the Company to comply with and satisfy Section 11(c) of
this Agreement.
In order to invoke a termination for Good Reason, the Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (vi) within 90 days following the Executive’s
knowledge of the initial existence of such condition or conditions, and the
Company shall have 30 days following receipt of such written notice (the “Cure
Period”) during which it may remedy the condition. In the event that the Company
fails to remedy the condition constituting Good Reason during the applicable
Cure Period, the


-7-

--------------------------------------------------------------------------------





Executive must terminate employment, if at all, within 90 days following such
Cure Period in order for such termination as a result of such condition to
constitute a termination for Good Reason. The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses (i)
through (v) shall not affect the Executive’s ability to terminate employment for
Good Reason.
(d)    Notice of Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 12(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
(e)    Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, (iii) if the Executive resigns without Good Reason, the date
on which the Executive notifies the Company of such termination and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be. The Company and the Executive shall take all
steps necessary (including with regard to any post-termination services by the
Executive) to ensure that any termination described in this Section 5
constitutes a “separation from service” within the meaning of Section 409A of
the Code, and notwithstanding anything contained herein to the contrary, the
date on which such separation from service takes place shall be the “Date of
Termination.”
6.    Obligations of the Company upon Termination. (a) Good Reason; Other Than
for Cause, Death or Disability. If, during the Employment Period, the Company
shall terminate the Executive’s employment other than for Cause or Disability or
the Executive shall terminate employment for Good Reason:
(i)    the Company shall pay to the Executive in a lump sum in cash within 30
days after the Date of Termination the aggregate of the following amounts:
A.    the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the Executive’s business
expenses that are reimbursable pursuant to Section 4(b)(v) but have not been
reimbursed by the Company as of the Date of Termination; (3) the Executive’s
Annual


-8-

--------------------------------------------------------------------------------





Bonus for the fiscal year immediately preceding the fiscal year in which the
Date of Termination occurs, if such bonus has been determined but not paid as of
the Date of Termination (at the time such Annual Bonus would otherwise have been
paid), but excluding any such Annual Bonus or portion thereof that has been
earned but deferred; (4) any accrued vacation pay to the extent not theretofore
paid (the sum of the amounts described in subclauses (1), (2), (3) and (4), the
“Accrued Obligations”) and (5) the product of (x) the higher of (I) the Recent
Annual Bonus and (II) the Annual Bonus paid or payable, including any bonus or
portion thereof which has been earned but deferred (and annualized for any
fiscal year consisting of less than twelve full months or during which the
Executive was employed for less than twelve full months), for the most recently
completed fiscal year during the Employment Period, if any (such higher amount
being referred to as the “Highest Annual Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365 (the “Pro Rata Bonus”);
and
B.    the amount equal to the product of (1) three and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and
C.    an amount equal to the product of (1) three and (2) the average annual
amount of the Company’s contributions on behalf of Executive under all defined
contribution plans maintained by the Company or any of the affiliated companies
during the three-year period immediately preceding the Change of Control.
(ii)    for three years after the Executive’s Date of Termination or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy (the “Benefit Continuation Period”), the Company shall
provide health care and life insurance benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies providing
health care and life insurance benefits and at the benefit level described in
Section 4(b)(iv) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies and their families; provided, however, that, the health
care benefits provided during the Benefit Continuation Period shall be provided
in such a manner that such benefits (and the costs and premiums thereof) are
excluded from the Executive’s income for federal income tax purposes and, if the
Company reasonably determines that providing continued coverage under one or
more of its health care benefit plans contemplated herein could be taxable to
the Executive, the Company shall provide such benefits at the level required
hereby through the purchase of individual insurance coverage; provided, further,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive health care and life insurance benefits under another
employer provided plan, the health care and life insurance benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility. Following the end of the Benefit Continuation
Period, the Executive shall be eligible for continued health coverage as
required by Section 4980B of


-9-

--------------------------------------------------------------------------------





the Code or other applicable law (“COBRA Coverage”), as if the Executive’s
employment with the Company had terminated as of the end of such period, and the
Company shall take such actions as are necessary to cause such COBRA Coverage
not to be offset by the provision of benefits under this Section 6(a)(ii) and to
cause the period of COBRA Coverage to commence at the end of the Benefit
Continuation Period. For purposes of determining eligibility (but not the time
of commencement of benefits) of the Executive for retiree welfare benefits
pursuant to the retiree welfare benefit plans, the Executive shall be considered
to have remained employed until the end of the Benefit Continuation Period and
to have retired on the last day of such period.
(iii)    beginning on the Executive’s Date of Termination until the end of the
Executive’s second taxable year following the taxable year of such Date of
Termination, the Company shall, at its sole expense as incurred, provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in her sole discretion, provided, that the cost of
such outplacement services shall not exceed 10% of the Executive’s Annual Base
Salary; and
(iv)    to the extent not theretofore paid or provided, the Company shall pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”) in accordance with the terms of the underlying plans or
agreements.
(b)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of Accrued Obligations and the Pro Rata Bonus
and the timely payment or provision of Other Benefits. Accrued Obligations and
the Pro Rata Bonus shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 6(b) shall include, without limitation, and the
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
at least equal to the most favorable benefits provided by the Company and
affiliated companies to the estates and beneficiaries of peer executives of the
Company and such affiliated companies under such plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to other peer executives of the
Company and its affiliated companies and their beneficiaries.
(c)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the Pro Rata Bonus and the timely payment or
provision of Other Benefits in accordance with the terms of the underlying plans
or agreements. Accrued Obligations and the Pro Rata Bonus shall be paid to


-10-

--------------------------------------------------------------------------------





the Executive in a lump sum in cash within 30 days of the Date of Termination.
With respect to the provision of Other Benefits, the term Other Benefits as
utilized in this Section 6(c) shall include, and the Executive shall be entitled
after the Disability Effective Date to receive, disability and other benefits at
least equal to the most favorable of those generally provided by the Company and
its affiliated companies to disabled executives and/or their families in
accordance with such plans, programs, practices and policies relating to
disability, if any, as in effect generally with respect to other peer executives
and their families at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and its affiliated companies and their families.
(d)    Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) her Annual Base Salary through the Date of
Termination and (y) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the Pro Rata Bonus and the timely payment or provision of Other Benefits. In
such case, all Accrued Obligations and the Pro Rata Bonus shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination.
7.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify, nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.
8.    Full Settlement; Legal Fees. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), at any time from the Effective Date
of this Agreement through the Executive’s remaining lifetime (or, if longer,
through the 20th anniversary of the Effective Date), to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or


-11-

--------------------------------------------------------------------------------





enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code (“Interest”). In order to
comply with Section 409A of the Code, in no event shall the payments by the
Company under this Section 8 be made later than the end of the calendar year
next following the calendar year in which such fees and expenses were incurred,
provided, that the Executive shall have submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred. The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit.
9.    Cap on Payments. (a) Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any Payment would be subject to the Excise Tax, then the amounts
payable under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount (the “Cap Reduction”),
only if the imposition of the Cap Reduction would result in the Executive
receiving a larger Payment (net of all taxes on such Payment) than if the Cap
Reduction had not been imposed. The reduction of the amounts payable hereunder,
if applicable, shall be made by reducing the payments and benefits under the
following sections in the following order: (1) Section 6(a)(i)(B), (2) Section
6(a)(i)(C), (3) Section 6(a)(i)(A)(5) and (4) Section 6(a)(ii). For purposes of
reducing the Payments to the Safe Harbor Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section 9(a).
(b)    All determinations required to be made under this Section 9 shall be made
by Deloitte Tax, LLP, or such other certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive.
(c)    Definitions. The following terms shall have the following meanings for
purposes of this Section 9.
(i)    “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.


-12-

--------------------------------------------------------------------------------





(ii)    “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.
(iii)    A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
(iv)    The “Safe Harbor Amount” means 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.
10.    Non-Competition, Non-Solicitation and Confidential Information. In
consideration of the Payments to be made hereunder:
(a)    During the Restriction Period, Executive shall not Compete with the
Company, or any of its affiliated companies, regardless of whether Executive is
physically located inside or outside the Restricted Area (e.g., Executive cannot
be employed by a Competitor whose place of business is outside the Restricted
Area but who actually is engaged in a Restricted Business primarily targeted to
Persons located inside the Restricted Area); provided Executive is permitted to
own up to one percent (1%) of the outstanding capital stock or other equity
interests of any publicly-traded Person that is a Competitor.
(b)    Unless approved by the President of the Company in advance, during the
Restriction Period, Executive shall not, directly or indirectly, solicit the
employment of, assist in the soliciting of the employment of, or hire any
employee of the Company or any of its affiliated companies, or induce any Person
who is an employee, agent or contractor of the Company to terminate such
relationship, or to join with the Executive or any other Person for the purpose
of leaving the employ or such other relationship with the Company or any of its
affiliated companies and undertaking any form of business. The preceding
sentence shall not prevent Executive’s employer from hiring any employee of the
Company who contacts Executive’s employer of her own initiative in response to
advertisements or other general solicitations of employment from Executive’s
employer.
(c)    During the Restriction Period, Executive shall not, directly or
indirectly, solicit Customers for any purpose related to the Restricted
Business.
(d)    The restrictions set forth in Sections 10(b) and 10(c) shall not apply to
general advertising or other general solicitations not intended to target
employees or Customers of the Company.
(e)    The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or any of its affiliated companies


-13-

--------------------------------------------------------------------------------





and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it, provided, that nothing in this Agreement prohibits the
Executive from reporting possible violations of law to any governmental agency
or entity or making other disclosures that are protected under the whistleblower
provisions of federal, state, or local laws or regulations. In no event shall an
asserted violation of the provisions of this Section 10(e) constitute a basis
for deferring or withholding any amounts otherwise payable to the Executive
under this Agreement.
(f)    In the event of Executive’s actual or threatened breach of this Section
10, the Company shall be entitled to an injunction restraining Executive
therefrom, and shall not be deemed to be the exclusive remedy for any such
breach, but shall be in addition to all other remedies at law or in equity.
Executive agrees to waive any requirement for the securing or posting of any
bond in connection with such remedy. If, at the time of enforcement of this
Section 10, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.
(g)    For purposes of this Section 10, the following terms shall have the
respective meanings set forth below:
(i)    “Compete” means to, directly or indirectly, own, manage, control or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, independent
contractor or otherwise with, any Competitor, or otherwise directly or
indirectly engage in any Restricted Business primarily targeted to the
Restricted Area.
(ii)    “Competitor” means any Person (other than the Company or its affiliated
companies) who undertakes any Restricted Business in the Restricted Area,
regardless of whether or not the Competitor is physically located inside or
outside the Restricted Area.
(iii)    “Customer” means any Person who was a customer of, had a contractual
relationship with, or was a prospective customer of the Company or its
affiliated companies, at any time within the twenty-four (24) month period
ending on the Effective Date.
(iv)    “Restricted Area” means an area within a fifty (50) mile radius of any
Restricted Business owned as of the Effective Date.
(v)    “Restricted Business” shall mean any paid or free distribution newspaper,
classified advertising or specialty publication business (including any such
publication distributed through the Internet) or commercial printing business
that Competes with the Company, or any of its affiliated companies, in the
Restricted Area.


-14-

--------------------------------------------------------------------------------





(vi)    “Restriction Period” means the period commencing on the Effective Date
and ending on the date that is the first (1st) anniversary of the Effective
Date.
11.    Successors. (a) This Agreement is personal to the Executive and without
the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.
(b)    This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives. Except as provided in Section 11(c), without
the prior written consent of the Executive this Agreement shall not be
assignable by the Company.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
12.    Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa, without reference to principles
of conflict of laws. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
_______________
_______________
_______________
_______________


If to the Company:



Lee Enterprises, Incorporated
201 N. Harrison Street, Ste. 600
Davenport, Iowa 52801-1939
Attention: General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


-15-

--------------------------------------------------------------------------------





(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(c)    The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 5(c)(i)‑(vi) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.
(f)    The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, the Executive’s
employment may be terminated by either the Executive or the Company at any time
prior to the Effective Date, in which case the Executive shall have no further
rights under this Agreement. From and after the Effective Date this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof.
(f)    Notwithstanding any provision in this Agreement to the contrary, in the
event of an Anticipatory Termination, any payments that are deferred
compensation within the meaning of Section 409A of the Code that the Company
shall be required to pay pursuant to Section 6(a)(i) of this Agreement shall be
paid on the date of the Change of Control.
(h)    Within the time period permitted by the applicable Treasury Regulations,
the Company may, in consultation with the Executive, modify the Agreement, in
the least restrictive manner necessary and without any diminution in the value
of the payments to the Executive, in order to cause the provisions of the
Agreement to comply with the requirements of Section 409A of the Code, so as to
avoid the imposition of taxes and penalties on the Executive pursuant to Section
409A of the Code.
(i)    Notwithstanding any other provision of this Agreement, if at the time of
the Executive’s termination of employment, the Executive is a “specified
employee,” as determined in accordance with Section 409A, any payments and
benefits provided under this Agreement that constitute “nonqualified deferred
compensation” subject to Section 409A that are provided to the Executive on
account of the Executive’s separation from service shall not be paid until the
first payroll date to occur following the six-month anniversary of the
Executive’s Date of Termination (“Specified Employee Payment Date”).  The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date with interest and thereafter, any remaining payments shall be paid without
delay in accordance with their original schedule.  If the Executive dies before
the Specified Employee Payment Date, any delayed payments shall be paid in
accordance with Section 6(b).


-16-

--------------------------------------------------------------------------------





13.    Survivorship. Upon the expiration or other termination of this Agreement
or the Executive’s employment, the respective rights and obligations of the
parties hereto shall survive to the extent necessary to carry out the intentions
of the parties under this Agreement.
14.    Amendment and Restatement. This Agreement amends and restates that
certain Amended and Restated Employment Agreement dated January 10, 2008 by and
between the Company and the Executive (the “Previous Agreement”) in its
entirety, constitutes the entire agreement, and supersedes the Previous
Agreement and all other prior agreements and understandings, whether written and
oral, among the parties with respect to the subject matter hereof.


-17-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
            
                        
_________________________________________
                            
LEE ENTERPRISES, INCORPORATED








By: _____________________________________

President and Chief Executive Officer


    

    






































    










    


-18-